Citation Nr: 1316437	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  12-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a lung disability, to include as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1947 to August 1951, with additional active duty service in Army and Army Reserves until his retirement in 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2013, the Board sought a medical opinion from the Veterans Health Administration (VHA), which was submitted in April 2013.  The Veteran was notified of these opinions under cover of an April 2013 letter. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most probative evidence of record shows that the Veteran's lung disability, first manifested many years after his separation from service, and is not etiologically related to a disease, injury, or event in service, to include exposure to asbestos.


CONCLUSION OF LAW

The Veteran's lung disability was not incurred in or aggravated by service, to include as a result of in-service asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in September 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Thereafter, the claim was readjudicated in the September 2012 statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The complete service treatment records are unavailable despite reasonable attempts by the RO to obtain them.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Given the discussion below, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case.   

The claimant was provided the opportunity to present pertinent evidence.  The Virtual VA file and VA treatment records have been obtained.  In addition, he has been provided with VA examinations in connection with his present claim, and a VHA expert medical opinion was obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran seeks service connection for a lung disorder as secondary to exposure to asbestos during the performance of his duties as a seaman aboard Navy vessels.  In this regard the Veteran states in-service asbestos exposure contributed to his current lung disability.  

There is no specific statutory guidance with regard to asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which provides guidelines for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21. 

In December 2005, M21-1, Part VI was rescinded and replaced with a new VA Adjudication Procedure Manual, M21-1MR.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The applicable section of M21-1MR is Part IV, Subpart ii, Chapter 1, Section H, topic 29.  It lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers. 

The Veteran's personnel records show that the Veteran served in the Navy from August 1947 to August 1951.  He served aboard the USS Amphion (AR 13), USS Chukawan (AO 100), and USS Luiseno (ATF 156), as a seaman apprentice, seaman second class, and seaman.  He also served aboard the USS Calvert (APA 32) as a radioman.  Based on these records, the RO conceded asbestos exposure.  

Setting aside for the moment the question of whether the Veteran was exposed to asbestos during his military service, he first has to establish that he has a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it).  Exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

The available service treatment records contain no complaints, diagnoses or findings consistent with a lung disability, and there is no evidence contemporaneous with service from any other source to affirmatively show that a lung condition was present during service.  After service, a December 1993 VA x-ray revealed a nodule in the right lung.  Medical history was significant for tobacco abuse.  A December 1993 treatment record noted squamous cell carcinoma of the right lower lung, state II, chronic obstructive pulmonary disease (COPD), and right lower lobectomy.  The clinician noted a history of tobacco abuse.  VA chest x-ray in September 2002 was consistent with COPD.  A history of tobacco abuse was again noted.  Treatment records also document asbestos exposure, but as noted above exposure to asbestos, in and of itself, is not considered a disability for VA purposes.  While the post-service medical reports recorded a history of asbestosis, there is no clinical evidence to support a diagnosis.  

The medical evidence, however, confirms that the Veteran is currently diagnosed with squamous cell carcinoma of the right lower lobe, status post-lobectomy, and COPD. 

Thus, the dispositive issue in this case is whether there is a nexus between the current lung disability and service.  The Board acknowledges that the Veteran, as a layman, is competent to report the existence of his lung symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As for service connection based on the initial diagnosis of a lung disability after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2012).  The Veteran, as a lay person, is not competent to report that his lung disability, to include diagnoses of COPD and squamous carcinoma of the lung, status post-right lower lobectomy, first shown after service, is related to service, including exposure to asbestos therein.  

On the question of medical causation, medical evidence of an association or link between a pulmonary disability, first diagnosed after service, and an injury, disease, or event in service, VA obtained medical opinions, which considered the Veteran's contentions.  However, the medical opinions did not associate the Veteran's pulmonary disorder with service, to include exposure to asbestos therein.  38 C.F.R. § 3.303(d) (2012).

In this regard, the Board notes that the Veteran underwent a VA respiratory disorders examination in May 2012.  The examiner noted a medical history of COPD, squamous cell carcinoma of the lung, and asbestosis, along with a history of tobacco use and asbestos exposure.  The Veteran smoked tobacco for 40 years and quit 10 years earlier.  The Veteran used a bronchilator on a daily basis.  The examiner opined that the Veteran's lung disability was at least as likely as not incurred in or caused by service.  The examiner explained that while the Veteran's tobacco use was a significant factor in the Veteran's lung cancer, his exposure to asbestos and other toxic fumes during service was likely to have contributed to the development of squamous cell carcinoma.  The examiner cited to the American College of Pathologists website stating that the type of squamous cell carcinoma was almost always caused by smoking, nonetheless, there were other secondary risk factors to include age, family history, exposure to second hand smoke, and asbestos.  

However, in a second written statement approximately 2 months later, the same examiner discussed the Veteran's pulmonary clinical testing results and opined that the Veteran's COPD was most likely the result of cigarette smoking as numerous epidemiologic studies showed it was the most important risk factor.  The examiner further noted that the Veteran's service records supported exposure to asbestos and other toxic fumes during service, however, the Veteran's chest x-rays did not show asbestosis.  Rather x-rays revealed hyperinflated lungs which was a cardinal sign of COPD.  The examiner also noted that the Veteran's pulmonary function testing revealed respiratory limitations.  The examiner determined that asbestosis did not play a role in the Veteran's functional limitations, nor was lung cancer a contributing factor as the squamous cell carcinoma had been removed.  The examiner, however, was unable to quantify any further how much of the Veteran's diminished lung function was due to COPD.  The examiner indicated that a pulmonologist may be better qualified to render an opinion in that regard.  

On VA muscles examination in August 2012, an examiner determined that the Veteran currently experienced residuals of lung cancer, to include chest tightness.  

In an opinion statement in September 2012, a VA pulmonologist reviewed the Veteran's claims file and recorded a diagnosis of COPD with severe obstruction and air trapping on recent pulmonary function testing.  The pulmonologist also noted diagnoses of lung cancer status post-remote right lower lobectomy, and intermediate subcentimeter non-calcified LUL lung nodule.  The pulmonologist stated that while the record contained a diagnosis of asbestosis she could not find objective evidence to support the diagnosis.  The pulmonologist opined that the Veteran's symptoms of dyspnea were caused by COPD, as opposed to lobectomy or asbestos exposure.  It was further noted that the Veteran's COPD and lung cancer were caused by cigarette smoking.  In this regard, the pulmonologist explained that although asbestos exposure increased the risk of lung cancer, cigarette smoking was a stronger risk factor.  As such, it was much more likely than not that the Veteran's tobacco abuse caused his lung cancer.  

The Board determined that the VA examiners' opinions were insufficient to decide the Veteran's claim on the merits.  As such, in February 2013 the Board sought an expert opinion from the VHA as to the nature and etiology of the Veteran's lung disability.

In an opinion in April 2013, the reviewing VHA physician diagnosed a history of squamous carcinoma of the lung, status post-right lower lobectomy, and COPD.  The physician noted that while the Veteran's medical chart carried a diagnosis of asbestosis, this more likely represented the Veteran's asbestos exposure as it was not shown on clinical testing.  Specifically, the physician stated that exposure to asbestos could manifest in the lungs in a number of ways including asbestosis, calcified pleural plaques, benign asbestos related pleural effusion and mesothelioma, none of which were evident in the Veteran's case, including a recent  September 2012 chest CT scan.  The physician opined that it was not at least as likely as not that any current pulmonary disorder, to include COPD, was related, at least in part, to the Veteran's active service, to include his asbestos exposure.  The physician explained that there was a much stronger epidemiologic link between tobacco smoking and COPD or lung cancer, than there was between these disabilities and asbestos exposure.  

The VHA physician further stated that it was not at least as likely as not that any current pulmonary disorder, including COPD, was related, at least in part, to the Veteran's squamous cell carcinoma of the right lower lobe.  The examiner explained that the Veteran's COPD was due to his long history of tobacco abuse.  Additionally, while it was possible that the Veteran currently experienced dyspnea as a result of having one lobe of his right lung resected, cigarette smoking was far and away the most important causal agent in lung cancer, as shown by numerous epidemiologic studies.  Accordingly, the Veteran's lung carcinoma was also related to his long history of tobacco abuse.  

The VHA physician, unlike the Veteran, has specialized expertise in the area of pulmonary disorders and is able to render a competent opinion regarding the likelihood that the Veteran's current pulmonary disorder, including COPD and squamous carcinoma of the lung, status post-right lower lobectomy, is related to service, including in-service asbestos exposure.  Also, the VHA physician's opinion is based on review of the claims folder, to include the Veteran's available service and post-service treatment records, and VA examination reports.  The physician also addressed the Veteran's assertions that in-service asbestos exposure contributed to his lung disability, and explained, based on sound medical principles, why the Veteran's pulmonary disorder was less likely than not related to asbestos exposure in service, despite the Veteran's assertions.  Significantly, the VHA opinion is consistent with the evidence of record.  In this regard, the VA examiner in July 2012 and the VA pulmonologist in September 2012 also attributed the Veteran's lung disorder to tobacco abuse and while they also noted the Veteran's in-service asbestos exposure, they found no clinical evidence to support a finding that the Veteran suffered from asbestos related disease, to include asbestosis.  Moreover, the VHA physician also cited to and discussed the relevant medical evidence, to include a September 2012 chest CT scan, and concluded that while the Veteran had been exposed to asbestos in service, asbestos related disease was not shown.  The physician opined that it was not at least as likely as not that any current pulmonary disorder was related, at least in part, to the Veteran's active service, to include his asbestos exposure.  While the Veteran is competent to report his respiratory problems, he is not competent to render an opinion regarding the etiology of his lung condition, to include COPD and squamous carcinoma of the lung, status post-right lower lobectomy. 

Thus, in summary, the preponderance of the credible and probative evidence shows that his current pulmonary disability manifested after discharge from service and is not otherwise related to active service, to include in-service asbestos exposure.  For these reasons, the preponderance of the evidence weighs against the award of service connection for a lung disability, to include as secondary to asbestos exposure, and thus service connection must be denied. 

Further, to the extent that the Veteran's pulmonary disability has been attributed to tobacco abuse, the Board notes that applicable VA law and regulations prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2012).  In the present appeal, the Veteran filed his claim for service connection for lung cancer in September 2009, and as such his lung disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  Id.

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disability, to include as secondary to asbestos exposure, is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


